JOSEPH S. WHITE, Circuit Judge.
This cause came on for the entry of final decree upon the pleadings, testimony taken orally before the court, and argument of counsel.
This is a suit by the purchasers against the vendor to rescind a sales contract on the ground of fraud. The vendor, Osceola Groves, Inc., held itself out as a planter and developer of citrus groves, offering to sell “units” to investors with the agreement on the part of the vendor to cultivate and supervise the groves for a percentage of the net profits. For promotion purposes, Osceola Groves maintained a sales office at St. Petersburg, with its president, C. J. Gonterman, in charge.
During October 1949 plaintiffs visited the office and became interested in dealing with Osceola Groves. Gonterman took plaintiffs to groves operated by his company near Clewiston on the southwest *18shore of Lake Okeechobee. They were shown a packing house and a grove of mature trees. They requested to be shown the “units” which Gonterman proposed to sell them, but he explained that this could not be done because he had no plat with him and the lands were “too far.” The party returned'to St. Petersburg and the contract in question resulted. Plaintiffs were lead to believe that they had purchased lands upon which were growing “Lu Gim Gong” orange trees about a year old. They paid $3,785 on the contract. This suit was brought when the purchasers learned that they had been sold lands near Port Mayaca, on the eastern shore of Lake Okeechobee approximately forty miles from Clewiston, and upon which there was nothing but a raw growth of weeds and brush.
It now appears that the real reason that Gonterman declined to show plaintiffs the lands in October was because the Port Mayaca area was then covered with flood waters caused by a hurricane which visited Florida in August 1949. That these waters were a real danger to the lands in question appears from the fact that in December 1949 a dike broke and plaintiffs’ “units” were flooded. Gonterman says that the flood waters destroyed “seedlings” which had been planted there a short time before. The seedlings were to produce a sour orange stock to which “Lu Gim Gong” orange buds were to be grafted. Testimony of witnesses called by plaintiffs who had seen the area at or near the period in question raises a strong suspicion that the lands had never been planted as described by Gonterman. At any rate, an orange producing tree as proposed by Osceola Groves to induce the purchase was never planted.
Plaintiffs say that they understood that they were buying lands near the Clewiston groves, an area that then showed no signs of flood waters. Gonterman did not tell them specifically that the lands were at Clewiston, but by words and deeds he lead them to so believe. Under the circumstances, plaintiffs were entitled to know that the lands were in the Port Mayaca area and then subject to the flood hazard which later inundated the place where “seedlings” were supposed to be growing.
It is the view of the court that plaintiffs are entitled to the relief for which prayer has been made in the complaint.
Thereupon it is ordered and decreed that the contract described in the complaint be and the same is hereby rescinded and henceforth shall be held for naught; that plaintiffs do have and recover of and from the defendant $3,785, moneys, paid on said contract, together with $659.30 interest to the date of this decree, for the recovery of which let execution issue. Court costs are assessed against the defendant.